Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20   PageID.146   Page 1 of 10




                             EXHIBIT A
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20          PageID.147    Page 2 of 10




                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                          EASTERN DISTRICT OF MICHIGAN

  SAWARIMEDIA, LLC, DEBORAH
  PARKER, JUDY KELLOGG, AND
  PAUL ELY,

        Plaintiffs,                             Case No 4:20-cv-11246-MFL-MJH

  v

  GRETCHEN WHITMER, Governor of
  Michigan JOCELYN BENSON,
  Secretary of State, JONATHAN
  BRATER, Director of Elections, and
  BOARD OF STATE CANVASSERS, in
  their official capacities,

        Defendants.



                      DECLARATION OF JONATHAN BRATER

       I, Jonathan Brater, state as follows:

       1.     I have been employed by the Secretary of State as Director of

 Elections since January 2, 2020 and in such capacity serve as Director of the

 Bureau of Elections (Bureau). See M.C.L. § 168.32.

       2.     I bring this declaration in support of Defendants’ Response to

 Plaintiffs’ Motion for a Temporary Restraining Order or for a Preliminary

 Injunction. If called as a witness, I could testify truthfully and accurately as to the

 information contained within this declaration.
                                            1
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20           PageID.148    Page 3 of 10




        3.    I am personally knowledgeable about provisions of the Michigan

 Election Law and Michigan Constitution that govern the canvass of statewide

 petitions for the initiation of legislation. Additionally, I have personal knowledge

 of the federal and state laws governing ballot printing and distribution deadlines,

 particularly those that are relevant to military and overseas civilian absent voter

 ballots.

        4.    An initiative petition must “be filed with the Secretary of State at least

 160 days before the election at which the proposed law is to be voted on.” M.C.L.

 §168.471. This deadline is May 27, 2020 for this election cycle.

        5.    In order to be counted, a signature on an initiative petition must be

 made no more than 180 days before the petition is filed with the office of the

 Secretary of state. The 180 days runs back not from the May 27, 2020 deadline for

 filing the petition, but rather from the date that the petition was actually filed.

 M.C.L. §168.472a.

        6.    The Board of State Canvassers must complete the canvass of an

 initiative petition on or before the 100th day prior to the November general

 election, as (a) the Board of State Canvassers must approve ballot wording and

 assign a numerical ballot designation (i.e., “Proposal 20-1”) at least 60 days prior

 to Election Day, or by September 4, 2020 (see M.C.L. §§ 168.480 and 168. 474a);

 and (b) the Legislature is afforded a period of 40 session days in which to enact the


                                             2
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20         PageID.149    Page 4 of 10




 proposal, reject the proposal, or reject the proposal and submit an alternative

 proposal on the same subject to the electorate (see Mich. Const. 1963, Art. 2, § 9).

 In order to comply with these deadlines, the canvass of Plaintiffs’ initiative petition

 must be completed on or before July 24, 2020.

       7.     Statewide ballot proposal petitions filed with the Secretary of State are

 canvassed through random sampling, the process by which the Board of State

 Canvassers determines whether a sufficient number of valid signatures have been

 submitted in order to qualify for placement on the ballot.

       8.     Under the random sampling process:

              a.     Every petition sheet is reviewed. Any petition sheet that is

                     determined to be wholly invalid is set aside and excluded from

                     the pool from which the samples are pulled.

              b.     The remaining petition sheets are numbered and every signature

                     appearing on numbered sheets is counted and added. This step

                     yields the precise number of signatures that are within the pool

                     of potentially valid signatures.

              c.     Once the total number of signatures is ascertained, random

                     signatures are selected from the numbered sheets by a computer

                     program for comprehensive scrutiny. The size of the sample

                     can range from approximately 500 to 4,000 signatures


                                            3
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20       PageID.150      Page 5 of 10




                  depending on the number of excess signatures filed. Copies of

                  the petition sheets containing signatures within the random

                  sample are made available to the petition sponsor and potential

                  challengers.

            d.    Every petition entry within the random sample is reviewed for

                  facial validity, a process by which Bureau of Elections staff

                  examines each entry for fatal errors or defects, such as an

                  incomplete address, a signature dated after the circulator’s

                  signature is affixed, and so on. Signatures that pass the facial

                  validity examination are checked against the Qualified Voter

                  File (QVF) to verify the signer’s registration status.

            e.    Challenges may be filed concerning the registration status of a

                  signer or the authenticity of a signer’s signature. M.C.L.

                  §168.476(1). Under Board policy, a challenge must be filed

                  within 10 business days of the date that copies of the petition

                  sheets selected for the random sample are made available to

                  potential challengers. The challenges are processed by

                  comparing the challenges to the determinations rendered by

                  staff under the facial validity and registration status

                  examinations utilizing the QVF.


                                         4
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20         PageID.151    Page 6 of 10




              f.     The computer program estimates the number of valid signatures

                     contained in the filing based on the error rate found in the

                     random sample, and a “Staff Report” is prepared. The Staff

                     Report is presented to the Board of State Canvassers for

                     consideration in determining whether the petition contains a

                     sufficient number of valid signatures to qualify for placement

                     on the ballot, and includes the staff’s recommendation

                     regarding the disposition of any challenges filed against the

                     petition. The Staff Report must be published “[a]t least 2

                     business days before the board of state canvassers meets to

                     make a final determination on challenges to and sufficiency of a

                     petition[.]” M.C.L. § 168.476(3).

       9.     It takes approximately 60 days to complete the random sampling and

 challenge process described above.

       10.    Once the Board of State Canvassers determines that an initiative

 petition contains a sufficient number of valid signatures, the proposed initiated law

 is transmitted to the Legislature.

       11.    If the Legislature does not enact the proposal within 40 session days,

 the Board of State Canvassers must prepare the proposal for the ballot by assigning

 a numerical ballot designation and approving ballot wording no later than the 60th


                                           5
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20        PageID.152     Page 7 of 10




 day prior to the election, which falls on September 4, 2020. M.C.L. §§ 168.474a,

 168.480.

       12.    Additionally, the Secretary of State must certify the November 3,

 2020 general election ballot—including any statewide ballot proposals—to

 Michigan’s 83 County Clerks by the 60th day prior to the election, or September 4,

 2020. M.C.L. § 168.648.

       13.    In turn, the 83 Boards of County Election Commissioners are

 responsible for preparing and printing ballots for the November general election.

 M.C.L. § 168.689.

       14.    The minimum number of ballots required to be printed for the general

 election by each County Election Commission equals the total number of

 registered voters at the close of registration. Mich. Admin. Code R. 168.774(6)(a).

 As of May 22, 2020, there are 7,704,305 registered voters in the State of Michigan.

 Accordingly, at least 7,704,305 ballots must be printed, but more will be required

 as the registration deadline has not yet passed and there may also be in-person

 registration through the day of the election. Mich. Comp. Laws 168.497.

       15.    Prior to printing, the Boards of County Election Commissioners are

 required to submit proof copies of each style of ballot used in their respective

 counties to the Secretary of State and to each candidate whose name appears on the

 ballot. M.C.L. § 168.711. The candidates are allotted two business days in which


                                           6
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20         PageID.153    Page 8 of 10




 to review the ballot proofs and notify the Board of County Election Commissioners

 of any corrections. Id. In addition, the Secretary of State reviews the ballot proofs

 for errors and if necessary, may require the Board of County Election

 Commissioners to make corrections. Id. Corrected ballot proofs must be

 submitted to the Secretary of State. Id.

         16.   Every county produces multiple ballot styles—often numbering in the

 dozens or even hundreds per county—for the general election, based on the

 geographic boundaries of the various elective offices that will appear on the ballot.

 For example, a precinct may be split into two different school districts or county

 commissioner districts, necessitating the printing of two different styles of ballot

 for that single precinct. 1

         17.   After the Secretary of State’s review is complete and after the

 expiration of the two business day period for candidates to review proof copies of

 the ballots and any necessary corrections are made, the Board of County Election

 Commissioners may proceed with ballot printing. Id.

         18.   Absent voter ballots must be delivered by the Board of County

 Election Commissioners to the County Clerk by the 47th day prior to Election Day,

 or by September 19, 2020. M.C.L. § 168.713.




 1
     There are approximately 4,752 precincts in Michigan.
                                            7
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20          PageID.154    Page 9 of 10




       19.    County clerks must deliver absent voter ballots to city and township

 clerks no later than the 45th day before the November General Election, or by

 September 21, 2020. M.C.L. § 168.714. Additionally, absent voter ballots must be

 available for distribution to all voters, and in particular military and overseas

 voters, no later than the 45th day before the November General Election, or by

 September 21, 2020. Mich. Const. 1963. Art. 2, § 4 (1)(b), M.C.L. § 168.759a.

 The deadline for distribution of absent voter ballots is governed by both the

 Federal Military and Overseas Voters Empowerment Act (MOVE Act), 52 U.S.C.

 § 20302(a)(8), and Michigan Election Law, M.C.L. §§ 168.714 and 759a.

       20.    Based on the above legal requirements and processes, the following

 table shows the timeline of pertinent dates leading up to the election:

   Date and Time                           Action                           Statute
   By 5:00 pm on           Petitions for legislative initiative         Mich. Comp.
   May 27, 2020            filed with Secretary of State                Laws § 168.471
                           (340,047 valid signatures required)          Art 2, § 9
   May 27, 2020 to         Canvass of initiative petitions              Mich. Comp.
   July 23, 2020           begins, including random sampling            Laws § 168.476
                           process; signature challenges
                           permitted during this time period.
                           (Canvassing may take up to 60
                           days)
   July 24, 2020           Board of State Canvassers to                 Mich. Comp.
                           declare sufficiency or insufficiency         Laws § 168.477
                           of initiative petitions
   September 4,            Board of State Canvassers must               Mich. Comp.
   2020                    assign numerical designation and             Laws §§
                           approve ballot wording for all               168.474a,
                           statewide proposals, and Secretary
                                            8
Case 4:20-cv-11246-MFL-MJH ECF No. 7-2 filed 05/27/20       PageID.155    Page 10 of 10




                         of State must certify the ballot to          168.480,
                         county clerks                                168.648
   September 5,          County clerks begin ballot proofing          Mich. Comp.
   2020                  and printing                                 Laws § 168.689
   September 19,         Deadline for county boards of                Mich. Comp.
   2020                  election commissioners to deliver            Laws § 168.713
                         AV ballots to county clerks for
                         November Election
   September 21,         Deadline for county clerks to                Mich. Comp.
   2020                  deliver AV ballots to local clerks;          Laws §§
                         deadline for AV ballots to be                168.759a,
                         available for delivery to military           168.714
                         and overseas voters                          Art. 2, § 4
                                                                      52 U.S.C. §
                                                                      20302
   November 3, 2020 General Election


       21.   I declare under the penalty of perjury that the foregoing is true and

 correct, based on personal knowledge.




                                              Jonathan Brater




                                          9
